Case 1:20-cv-00216-MSM-PAS Document 292 Filed 07/08/20 Page 1 of 2 PageID #: 13263




                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF RHODE ISLAND

    OSCAR YANES, GAGIK MKRTCHIAN,
    and WENDELL BAEZ LOPEZ, on behalf
    of themselves and all those similarly situated,

                        Petitioners-Plaintiffs,                   Civil Action No.
                 -v.-                                             20-CV-216-MSM-PAS

    DANIEL W. MARTIN, Warden, Donald
    W. Wyatt Detention Facility; CHAD F.
    WOLF, Acting Secretary, U.S. Department
    of Homeland Security; MATTHEW T.
    ALBENCE, Acting Director, U.S.
    Immigration and Customs Enforcement;
    TODD M. LYONS, Acting Field Office
    Director, U.S. Immigration and Customs
    Enforcement; and CENTRAL FALLS
    DETENTION FACILITY
    CORPORATION,

                         Respondents-Defendants.


                NOTICE OF NEW ICE DETAINEE (USMS TO ICE TRANSFER)
          The Federal Respondents respectfully submit this notice to advise the Court and the parties

   of an addition to the number of detainees in ICE custody at the Wyatt facility. Specifically, counsel

   have been advised that one individual previously in the custody of the United States Marshals

   Service and already detained at the facility was transferred into the custody of ICE:

    A#               Name            Age                  Immigration        Final Order of   Country of
                                                          Detention Status   Removal          Citizenship
    075870518        PEREZ-          43                   8 U.S.C. § 1231    Yes              Guatemala
                     ORTEGA,
                     RAMIRO




                                                      1
Case 1:20-cv-00216-MSM-PAS Document 292 Filed 07/08/20 Page 2 of 2 PageID #: 13264




          With this filing, the Federal Respondents provide the following documents as exhibits:

      A) Criminal history for this detainee;

      B) Underlying judgment of conviction in United States v. Perez-Ortega, 20-CR-39-MSM
         (D.R.I.);
          The Federal Respondents will file, under cover of a separate motion to seal, the Wyatt

   medical records pertaining to this individual once those are received.

   Dated July 8, 2020

                                                                 Respectfully submitted,

                                                                 AARON L. WEISMAN
                                                                 United States Attorney

                                                                 _/s/ Zachary A. Cunha __________
                                                                 Zachary A. Cunha (Bar No. 7855)
                                                                 Bethany N. Wong
                                                                 Richard B. Myrus
                                                                 Assistant U.S. Attorneys
                                                                 United States Attorney’s Office
                                                                 50 Kennedy Plaza, 8th Floor
                                                                 Providence, RI 02903
                                                                 401-709-5000




                                   CERTIFICATE OF SERVICE
           I hereby certify that, on July 8, 2020, I caused the foregoing document to be filed by means
   of this Court’s Electronic Case Filing (ECF) system, thereby serving it upon all registered users in
   accordance with Federal Rule of Civil Procedure 5(b)(2)(E) and Local Rules Gen 305 and 309(b).


                                                 By:    _/s/ Zachary A. Cunha______
                                                        Zachary A. Cunha
                                                        Assistant United States Attorney




                                                    2
